I am unable to concur in the affirmance of the judgment rendered in the court below, and am of the opinion that the court below erred in excluding appellant's evidence.
The statement of the case in the majority opinion is, in the main correct, and I have only two amendments to make thereto. First, it is reasonably clear from the evidence that the reason the appellant was unable to confer with Holston and Barton after he was notified by Rufus Box that he intended to move them from his premises was that Rufus prevented him from so doing. Second, the appellant and his plantation manager testified that no tenants or laborers on appellant's place had been mistreated in any way, and they were not aware of any dissatisfaction on the part of Holston and Barton with the manner in which they had been or would probably be treated by the appellant and his manager.
Holston and Barton were not employed by either the appellant or the appellee; consequently, the record presents no question of the appellee's having interfered with the performance of any contract of employment by them with the appellant, or of the appellee's having knowingly employed them while under a contract of employment with the appellant. Holston and Barton had rented land from the appellant, and afterwards Holston rented other land from the appellees and employed Barton to work for him on shares. The statute does not prohibit a tenant from renting land from a person other than his first landlord; and, if he should rent land from another, *Page 16 
such other incurs no liability to the tenant's prior landlord unless he willfully interferes with the tenant's performance of his prior rent contract, or induces him to leave the leased premises. Sneed v. Gilman (Miss.), 44 So. 830. The provision of the statute, then, that is here involved, is that which prohibits interference with the performance by a tenant of his rent contract by inducing him either to break it or to leave the leased premises. The question then presented for decision is, Would the evidence have warranted the jury in believing that the appellee willfully interfered with the performance of the rent contracts of Holston and Barton with the appellant, or that he induced them to leave the land that they had rented from the appellant? This question, I think, should be answered in the affirmative.
Holston and Barton had not left the land rented by them from the appellant when they offered to move on the appellee's land. Their families and household goods were still there and they had then done nothing that could be construed as a breach of their contracts with the appellant. Moreover, the excuse they gave the appellee for their intention to leave the appellant's land, that they feared they would be mistreated in the future by the appellant's manager, is not shown to have any foundation in fact, and the mere anticipation by them of such mistreatment constituted no legal ground for the breaking by them of their contracts with the appellant. The appellee, knew when he agreed to rent land to Holston and to aid him and Barton in moving thereon, that they would not carry out their contracts with the appellant. This fact was also known to Rufus Box, the appellee's plantation manager; and, if Rufus, for whose conduct the appellee was responsible, prevented the appellant from interviewing Holston and Barton for the purpose of persuading them not to leave his land, the jury could very well have inferred therefrom, in connection with the other evidence that the appellee and Rufus Box, his manager, wilfully interfered with the performance *Page 17 
by Holston and Barton of their contracts with the appellant and induced them to leave the land they had rented from him. It may be, and the jury could have so found, that Holston and Barton would have remained on the appellant's land and carried out their contracts with him if the appellee had not listened to their complaints and aided and abetted them in their intention to break their contracts with the appellant.
The case of Armistead v. Chatters is not here in point, and no occasion arises for overruling it. That case involved not lease contracts, but contracts of employment; the distinction between which was pointed out in Sneed v. Gilman, supra.